995 F.2d 947
72 A.F.T.R.2d 93-6533
FIRST FEDERAL SAVINGS BANK OF WASHINGTON, a corporation,Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-35690.
United States Court of Appeals,Ninth Circuit.
Submitted June 8, 1993*.Decided June 22, 1993.

Bruce E.H. Johnson, Davis Wright Tremaine, Seattle, Washington, and James K. Hayner, Minnick Hayner, Walla Walla, WA, for plaintiff-appellant.
Gary R. Allen, Bruce R. Ellisen, and Edward T. Perelmuter, Dept. of Justice, Washington, DC, for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Washington;  Alan A. McDonald, District Judge.
Before:  WRIGHT, FARRIS, D.W. NELSON, Circuit Judges.


1
We affirm on the basis of the well-reasoned opinion of the district court.  First Federal Savings Bank of Washington v. United States, 766 F.Supp. 897 (E.D.Wash.1991);  see also Pacific First Federal Savings Bank v. Commissioner, 961 F.2d 800 (9th Cir.), cert. denied, --- U.S. ----, 113 S.Ct. 209, 121 L.Ed.2d 150 (1992).



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4